DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 15, 18, 21, 24, 27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (Pub. No.: US 2015/0327155A1) and further in view of Wong (Pub. No.: US 2016/0198438A1).

With respect to claim 1:
LEE discloses a  method comprising: sending, by a base station, a master information block (MIB) to a first user equipment (UE) (parag. 0015 discloses that user equipment receives from a base station master system information block), wherein when the base station does not support access of a first type UE and a second type UE, the MIB carries information indicating that a system information block (SIB) is not sent from the base station to the first UE, wherein the first type UE is a UE which has a working frequency having a frequency width that is less than a bandwidth of a carrier of the working frequency, and the second type UE is a UE which supports coverage enhancement (parag. 0015-0020).
LEE does not explicitly disclose first and second user equipment or plurality of UE but Wong in the same field of endeavor discloses first and second user equipment receiving from base station as in fig.1, eNB and MTC UE1 and MTC UE2).


With respect to claim 8:
LEE discloses a  method comprising: obtaining, by a user equipment (UE), a master information block (MIB) from a base station (parag. 0015 discloses that user equipment receives from a base station master information block), wherein the MIB carries information indicating that a system information block (SIB) is not sent from the base station to the UE, wherein the SIB is usable for configuring system information shared by a first type UE and a second type UE, wherein the UE is the first type UE or the second type UE; and determining, by the first UE according to the information carried in the MIB, that the base station does not support access of the first type UE  or  the second type UE, wherein the UE is a UE which has a working frequency having a frequency width that is less than a bandwidth of a carrier of the working frequency, and the second type UE is a UE which supports coverage enhancement (parag. 0015-0020).
LEE does not explicitly disclose first and second user equipment or plurality of UE but Wong in the same field of endeavor discloses first and second user equipment receiving from base station as in fig.1, eNB and MTC UE1 and MTC UE2).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Wong into the teaching of 
With respect to claim 15:
LEE discloses an apparatus, comprising a processor and a non-transitory storage medium storing executable instructions, wherein the instructions, when executed by the HW 84399998US04Page 2 of 9processor, cause the apparatus to send a master information block (MIB) to a user equipment (UE) (parag. 0015 discloses that user equipment receives from a base station master information block),, wherein when a base station does not support access of a first type UE and a second type UE, the MIB carries information indicating that a system information block (SIB) is not sent from the base station to the UE, wherein the first type UE is a UE which has a working frequency having a frequency width that is less than a bandwidth of a carrier of the working frequency, and the second type UE is a UE which supports coverage enhancement (parag. 0015-0020).
LEE does not explicitly disclose first and second user equipment or plurality of UE but Wong in the same field of endeavor discloses first and second user equipment receiving from base station as in fig.1, eNB and MTC UE1 and MTC UE2).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Wong into the teaching of LEE in order to provide an efficient method which can be used to indicate an appropriate resource allocation for the SIB for MTC UE requiring coverage extension.
With respect to claim 18:
LEE discloses an apparatus, comprising a processor and a non-transitory storage medium storing executable instructions, wherein the instructions, when executed by the (parag. 0015 discloses that user equipment receives from a base station master information block),,, wherein the MIB carries information indicating that a system information block (SIB) is not sent from the base station to a user equipment (UE) , wherein the SIB is usable for configuring system information shared by a first type UE and a second type UE, wherein the UE is the first type UE or the second type UE; and determine, according to the information carried in the MIB, that the base station does not support access of the first type UE or the second type UE, wherein the first type UE is a UE which has a working frequency having a frequency width that is less than a bandwidth of a carrier of the working frequency, and the second type UE is a UE which supports coverage enhancement (parag. 0015-0020).
LEE does not explicitly disclose first and second user equipment or plurality of UE but Wong in the same field of endeavor discloses first and second user equipment receiving from base station as in fig.1, eNB and MTC UE1 and MTC UE2).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Wong into the teaching of LEE in order to provide an efficient method that can be used to indicate an appropriate resource allocation for the SIB for MTC UE requiring coverage extension.
With respect to claims 21, 24, 27, 30:
Wong discloses the method according to claim 1, wherein the information is one bit, a first state of the one bit indicates that the SIB is not sent from the base station, and a second state of the one bit indicates that the SIB is sent from the base station (parag. 0051, 0056 and 0062).
Response to Arguments
4.	Applicant’s arguments with respect to claims 1, 8, 15, 18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649